Citation Nr: 1627628	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-23 028	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to a schedular rating in excess of 30 percent for chronic sinusitis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his co-worker


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2003 to December 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO in Waco, Texas, inter alia, denied the Veteran's claim of a rating in excess of 10 percent for chronic sinusitis.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

Subsequently, jurisdiction of the case was transferred to the RO in Honolulu, Hawaii, which certified the appeal to the Board.

In June 2013, the Veteran and a witness (a co-worker) testified during a hearing before the undersigned Veterans Law Judge at the Honolulu RO; a transcript of that hearing is of record.

In January 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC for further development, to include obtaining a VA medical examination and opinion.  After accomplishing the requested action, the AMC awarded a 30 percent rating for chronic sinusitis from February 17, 2009, the date of the claim for increase (as reflected in the June 2014 supplemental SOC (SSOC) and July 2014 rating decision), and has returned this matter to the Board for further appellate consideration.  

Although the AMC granted a higher rating during the pendency of the appeal for the Veteran's service-connected chronic sinusitis, inasmuch as a higher rating for this disability was available, and the Veteran is presumed to be seeking the maximum available benefit for a disability, a claim for increase remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For the reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the prior remand, the AOJ arranged for, the Veteran to undergo a VA examination in May 2014 to obtain medical findings and opinions as to the current severity of the Veteran's chronic sinusitis and the functional effects of the disability, to include the impact on his employability, given that the record reflected that employment was negatively impacted and raised the matter of extra-schedular consideration under 38 C.F.R. § 3.321(b).  To assist in this determination, the Board specifically directed the examiner to consider and discuss the Veteran's lay statements and the observations of the Veteran's coworkers and VA physicians in the May to June 2013 statements, which discussed the impact of the Veteran's disability on his work performance.  

However, the May 2014 opinion did not address the functional effects of the Veteran's chronic sinusitis on his specific work circumstances (i.e., working in an office environment as a health systems specialist) and did not discuss any of the lay or medical evidence as specifically requested by the Board,, including the May to June 2013 statements from VA physicians and the Veteran's coworkers.  While, in checklist fashion, the examiner marked "Yes" in response to the query of whether the Veteran's condition impacted his ability to work, the clinician did not explain the basis for the this conclusion, noting only the Veteran's report of having to call in sick once a month in the past, Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide e one adequate for the purpose sought.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also directed AOJ to obtain VA outpatient treatment records dated from April 2010 to December 2011.  Review of the record reflects that the June 2014 SSOC considered medical records from the Honolulu VAMC dated from April 2010 through December 2011.  However, these  records have not been associated with the claims file.  

These deficiencies necessitate another remand of this matter.  See Stegall, supra.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Accordingly, on remand, the AOJ should undertake appropriate action to obtain further medical opinion, based on full consideration of the Veteran's documented history and assertions,, and supported by complete, clearly-stated rationale (to include identification of the facts and medical authority supporting the conclusions reached).  Id.  See also 38 U.S.C.A. § 5103A(d) (West 2014);38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To this end, the AOJ should arrange to obtain an addendum opinion from the individual who provided the May 2014 opinion, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one  is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Prior to obtaining further medical findings/opinion in connection with this  claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Pacific Islands Health Care System and that records dated through December 2013 are associated with the file; however, more recent records may exist.  Hence, the AOJ should undertake appropriate action to associate with VBMS and/or Virtual VA file(s)  VA treatment records dated between April 2010 and December 2011 (considered in the June 2014 SSOC) and since December 2013. See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, medical records from the Tripler Army Medical Center dated since March 2014 should also be obtained.   See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance."). 

 Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.  
	
Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with electronic claims  (in VBMS and Virtual VA)  outstanding records of VA evaluation and/or treatment of the Veteran dated from April 2010 to December 2011 (considered in the June 2014 SSOC), and since December 2013; as well as all records of treatment from the Tripler Army Medical Center since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the clinician who evaluated the Veteran and provided the May 2014 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician (preferably, and ear, nose and throat specialist) based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If an examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The VA examiner should comment upon the extent of occupational impairment resulting from the chronic sinus disability.  In providing such comment, the examiner must specifically consider and discuss the Veteran's lay statements and the observations of the Veteran's coworkers and VA physicians in the May to June 2013 statements).

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached (to include identification of the facts and medical authority supporting such conclusions) must be provided.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any other development and/or notification action deemed necessary (to include referral of the claim to VA's Director of Compensation for extra-schedular consideration, if appropriate), adjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include 38 C.F.R. § 3.321(b)(1)). 

7.  If the claim remains denied, furnish to the Veteran and his representative an appropriate SSOC  that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


